Opinion and Order
Restani, Judge:
Defendant seeks an amendment of the judgment in this matter to conform to the court’s opinion.* The court entered a judgment sustaining the Secretary’s affirmative determination that a countervailable subsidies were provided. As requested by defendant, the court in its opinion ordered vacated that part of its previous opinion which remanded the matter for recalculation of deposit rates, as recalculation would serve no purpose. See Fabricas El Carmen v. United States, Slip Op. 88-20 (Feb. 17, 1988).
Although it asked for dismissal of the action, defendant never argued in this case that the entire opinion of the court should be vacated on mootness grounds or that the entire action should be dismissed on such grounds. It appears to the court that some form of affirmative determination by the Commerce Department and a valid countervailing duty order are predicates to future action by the agency to collect deposits and assess duties. Thus, the dispute as to whether any affirmative determination could issue would not seem to be automatically mooted by the issuance of an annual review determination. Dismissal of the action, because a decision has been made on the merits that an affirmative determination could issue, and the form of judgment the court entered have no different meaning. Only a dismissal of the entire case on mootness grounds would connote a different result.
As the judgment conforms to the court’s opinion, defendant’s motion is denied.

Plaintiff did not respond.